             Case 1-18-44971-cec               Doc 13-1        Filed 12/05/18         Entered 12/05/18 14:14:15


                                                      Notice Recipients
District/Off: 0207−1                        User: admin                           Date Created: 12/05/2018
Case: 1−18−44971−cec                        Form ID: 318DI7                       Total: 32


Recipients of Notice of Electronic Filing:
tr          Alan Nisselson         anisselson@windelsmarx.com
aty         Kevin Zazzera          kzazz007@yahoo.com
                                                                                                                     TOTAL: 2

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Jerome F Parrino        483 Sleight Ave         Staten Island, NY 10307−1942
smg         NYS Department of Taxation & Finance            Bankruptcy Unit          PO Box 5300         Albany, NY 12205
smg         NYC Department of Finance           345 Adams Street          Office of Legal Affairs       Brooklyn, NY 11201−3719
smg         NYS Unemployment Insurance             Attn: Insolvency Unit        Bldg. #12, Room 256         Albany, NY 12240
smg         Office of the United States Trustee       Eastern District of NY (Brooklyn Office)         U.S. Federal Office
            Building       201 Varick Street, Suite 1006         New York, NY 10014
9344939     Amex         Correspondence/Bankruptcy           PO Box 981540           El Paso, TX 79998−1540
9344940     Amex         PO Box 297871          Fort Lauderdale, FL 33329−7871
9344941     Amex Dsnb          9111 Duke Blvd          Mason, OH 45040−8999
9344942     Amex/Bankruptcy           Correspondence         PO Box 981540           El Paso, TX 79998−1540
9344943     Bank of America         Attn: Bankruptcy         PO Box 982238           El Paso, TX 79998−2238
9344944     Bankamerica         PO Box 982238           El Paso, TX 79998−2238
9344946     Barclays Bank Delaware          Attn: Correspondence          PO Box 8801          Wilmington, DE 19899−8801
9344945     Barclays Bank Delaware          PO Box 8803          Wilmington, DE 19899−8803
9344947     Capital One        Attn: Bankruptcy         PO Box 30285          Salt Lake City, UT 84130−0285
9344948     Capital One        PO Box 30253          Salt Lake City, UT 84130−0253
9344949     Chase Card         PO Box 15298         Wilmington, DE 19850−5298
9344950     Chase Card Services         Correspondence Dept          PO Box 15298          Wilmington, DE 19850−5298
9344951     Chrysler Capital       PO Box 961275           Fort Worth, TX 76161−0275
9344952     Chrysler Cappital        PO Box 660647          Dallas, TX 75266−0647
9344953     Citi       PO Box 6241          Sioux Falls, SD 57117−6241
9344954     Citibank/Sears        Centralized Bankruptcy         PO Box 790034           Saint Louis, MO 63179−0034
9344955     Discover Fin Svcs LLC          PO Box 15316          Wilmington, DE 19850−5316
9344956     Discover Financial        PO Box 3025          New Albany, OH 43054−3025
9344957     Kohls/Capital One         Kohls Credit        PO Box 3120          Milwaukee, WI 53201−3120
9344958     Kohls/capone         N56 W 17000 Ridgewood Dr             Menomonee Falls, WI 53051
9344959     Santander Consumer USA            5201 Rufe Snow Dr Ste 400           North Richland Hills, TX 76180−6036
9344960     Sears/Cbna        PO Box 6283          Sioux Falls, SD 57117−6283
9344962     Sofi Lending Corp         375 Healdsburg Ave Ste 2          Healdsburg, CA 95448−4150
9344961     Sofi Lending Corp         Attn: Bankruptcy         375 Healdsburg Ave Ste 280          Healdsburg, CA
            95448−4151
9344963     Td Bank USA/Targetcred           PO Box 673          Minneapolis, MN 55440−0673
                                                                                                                    TOTAL: 30
